—Order, Supreme Court, New York County (Helen Freedman, J.), entered December 4, 1992, which denied defendant’s motion for summary judgment in an action brought to recover for medical malpractice, unanimously affirmed, with costs.
Questions of fact exist regarding whether defendant’s treatment of the decedent, after his alleged negligent failure to diagnose the decedent’s prostate cancer in March 1982, constitutes "continuous treatment” (CPLR 214-a) for purposes of the relevant statute of limitations. Defendant filed forms with the decedent’s insurance carrier for payment expressly reciting that decedent’s visits with defendant in February through August 1985, were for "prostate cancer”. Moreover, the record indicates that decedent’s visits to defendant dramatically increased after his cancer diagnosis, and that defendant took an active role in establishing a course of treatment for decedent by drawing his blood for various diagnostic tests, taking x-rays and also referring him to other specialists.
We have considered all other claims and find them to be meritless. Concur — Sullivan, J. P., Rosenberger, Ross, Asch and Rubin, JJ.